Order filed, April 23, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00010-CV
                                 ____________

                        KING FUELS, INC, Appellant

                                       V.

 AUSTIN PETROLEUM, INC. D/B/A COBRA TRUCK STOP, BABAR H.
 HASHIM; AIMS STORES, LLC, ABDUL KHADER AKA MOHAMMED
 ABDUL KHADER, ALEXANDER OIL COMPANY AND LEE OIL, INC.,
                         Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-31771


                                    ORDER

      The reporter’s record in this case was due February 05, 2013. See Tex. R.
App. P. 35.1.     On February 08, 2013, this court GRANTED Rhonda
Armbruster’s motion for extension of time to file the record on or before March
07, 2013. On March 19, 2013, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Rhonda Armbruster, the official court reporter, to file the record
in this appeal within 30 days of the date of this order. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). If Rhonda Armbruster does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM